Citation Nr: 1129735	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954, and from January 1955 to October 1977.  The Veteran died in September 2008; the appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied service connection for the cause of the Veteran's death.  In May 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 2009.

In her substantive appeal, the appellant requested a Board hearing before a Veterans Law Judge at the RO.  However, in correspondence received in May 2010, the appellant cancelled her hearing request.  

In July 2010, the appellant requested a hearing before a Veterans Law Judge in Washington, DC.  A December 2010 letter informed her that the hearing was scheduled for March 2011.  However, in correspondence received in January 2011, the appellant cancelled her hearing request.  

In July 2011, a Deputy Vice Chairman of the Board granted the motion of the appellant's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on her part, is required. 

As a final preliminary matter, the Board notes that, in a July 2011 written brief presentation, the appellant's representative raised the issue of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for the cause of the Veteran's death; as well as the matters of entitlement to service connection for cold injury of the feet, low testosterone, erectile dysfunction, and glaucoma; to a higher rating for encephalitis; and to a TDIU-each for accrued benefits purposes.  As it does not appear that these claims for benefits have yet been addressed by the RO, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The record reflects that there are outstanding VA medical records which may be pertinent to the claim.  The claims file currently contains VA medical records from the VA Medical Center (VAMC) in Columbia, South Carolina, dated through August 30, 2005 and from February 27, 2008 through May 14, 2008.  Treatment records from the VAMC in Augusta, Georgia, dated from January 29, 2008 through April 19, 2008, are also of record.

In a July 2011 written brief presentation, the appellant's representative indicated that relevant VA treatment records have not been obtained, including a December 2007 emergency room report and a January 2008 medical record reflecting the initial diagnosis of the Veteran's renal cancer.  Significantly, the Board notes that the Veteran's death certificate indicates that he died in September 2008 as an inpatient at the Columbia VAMC.  However, no treatment records have been obtained from the Columbia VAMC dated from August 2005 through February 2008, or from May 15, 2008 through September 30, 2008-the date of the Veteran's death.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Columbia and Augusta VAMC's any outstanding records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, while the matter is on remand, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for the cause of the Veteran's death.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding records of evaluation and treatment of the Veteran from the Columbia VAMC (dated from August 31, 2005 through February 27, 2008, and since May 14, 2008), and from the Augusta VAMC (dated prior to January 29, 2008 and since April 19, 2008).

The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the appellant and her representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


